In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 05-2209 & 05-2591
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                  v.

ABDUL KARIM ALHALABI,
                                                Defendant-Appellant.
                          ____________
            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 03 CR 971—Matthew F. Kennelly, Judge.
                          ____________
    ARGUED NOVEMBER 29, 2005—DECIDED APRIL 11, 2006
                          ____________


  Before MANION, WILLIAMS, and SYKES, Circuit Judges.
   MANION, Circuit Judge. Abdul Alhalabi owned a grocery
store in Chicago. Most of the store’s income came from
transactions with customers using food stamps. The govern-
ment started investigating Alhalabi after his store reported
unusually large food stamp benefit redemptions. Through
its efforts, the government determined that Alhalabi was
illegally paying his customers cash for their benefits in an
amount well below their face value. The government
revoked Alhalabi’s participation in the food stamp program
but did not bring charges for wire and food stamp fraud
until nearly five years later. After a five-day trial, a jury
2                                     Nos. 05-2209 & 05-2591

convicted Alhalabi on three counts of wire fraud and three
counts of food stamp fraud, and he was sentenced to forty-
one months’ imprisonment. Alhalabi appeals his conviction.
We affirm.


                               I.
  Holyland Foods, Inc. (“Holyland”), a Chicago grocery
store owned by Abdul Alhalabi, began participating in the
federal food stamp program in 1993. While the United States
Department of Agriculture (“USDA”) provides food stamp
benefits, the Illinois Department of Human Services admin-
isters the program in Illinois. The food stamp program
allows eligible recipients to use vouchers to buy certain
types of staple food, such as grains, meat, dairy, and
poultry, from authorized stores. The owners of authorized
stores must go through an application process and training,
during which they learn that they are forbidden from
trading food stamps for cash. After training, the USDA
sends an investigator to conduct an inspection of the store
and then decides whether to authorize that store.
   Holyland’s applications to the USDA detailed Holyland’s
operation. In the initial 1993 application, Alhalabi, identified
as the president of Holyland, stated that the store had one
cash register and no optical scanners. The application
further stated that the store was stocked with household
supplies and a range of foods including breads, dairy, fresh
produce, poultry, fish, meat, and eggs. He estimated that
Holyland would have annual gross sales of $240,000 and
that approximately $190,000 of this amount would come
from food sales. After a store inspection, Holyland received
its authorization in November 1993.
Nos. 05-2209 & 05-2591                                      3

  In 1996, Alhalabi applied for reauthorization of Holy-
land’s participation in the program. Alhalabi still listed
himself as the president, though the gross sales (for the 1995
tax year) had increased to $367,000, with eligible food sales
accounting for $300,000 of the total. Alhalabi indicated that
in 1995 Holyland had accepted $280,000 worth of food
stamps. Holyland was reauthorized in December 1996.
   In 1997, the food stamp program in Illinois underwent
a major change, replacing the existing regime in which
paper food stamp coupons were used to obtain food. In its
place, Illinois adopted an electronic system in which each
person eligible for food stamp benefits had an individual
account to which benefits were added once a month. The
electronic system, which was named the LINK system,
made use of a plastic card (the “LINK card”), similar to an
ATM card, which was swiped at a point of sale device
(the “POS”) in an authorized store. The food stamp recipient
would then enter a PIN code, and the amount of the sale
would be deducted from his account balance. The LINK
card also could be used to obtain cash if the card owner
participated in the Illinois cash assistance program, which
is not related to food stamps. Because this appeal centers on
the technicalities of the LINK system and how it relates to
the elements of the crime, a detailed description of the
operation is helpful.
  After a recipient used his LINK card, a retailer received
payment through an entirely automated process. For the
years 1997 and 1998, Illinois contracted with a company
named Transactive, based in Austin, Texas, to administer
these payments to retailers. Transactive, in turn, used ser-
vices provided by National City Bank in this operation. Na-
tional City offered a type of electronic funds transfer, the
automated clearing house (“ACH”) program. This computer
4                                    Nos. 05-2209 & 05-2591

program compiled the daily LINK card transactions at
Transactive, and sent the data to National City, which
automatically transmitted payment to the appropriate
retailer bank accounts using the Federal Reserve system.
  Examining the ACH process in greater detail, the program
involved Transactive computers automatically bundling all
the information received from Illinois LINK card transac-
tions into an ACH file. The ACH file was created on a daily
basis (at 2 p.m.) and included the amounts of all LINK
transactions in Illinois for each authorized location’s
preceding business day. As Transactive received all LINK
transactions, the file could contain amounts of both food
stamp transactions and Illinois cash assistance. The file also
included the bank information for both Transactive and the
authorized retailers that were to receive payment. Once the
ACH file had been created for a day, Transactive’s comput-
ers automatically transmitted the information to its concen-
trator bank, National City, which was located in Kalamazoo,
Michigan.
  The ACH file received by National City contained infor-
mation on multiple retailers—whichever stores had LINK
transactions during their preceding business day. National
City’s ACH computer program then sorted the retailers into
those which had bank accounts with National City and
those that did not. For those with bank accounts outside
National City, the ACH program transmitted payments to
each retailer according to the dictates of the National
Automated Clearinghouse Association. Basically, this meant
that the ACH program forwarded each store’s account
information to the Federal Reserve computer system, which
automatically determined the tracking/ routing number of
the retailer’s bank account and then sent the transaction
information to the retailer’s bank. The end result was that
Nos. 05-2209 & 05-2591                                         5

the retailer’s bank posted the amount of the transaction. In
other words, the retailer was paid. This process utilized no
human interaction after the swipe of the LINK card and the
entering of the PIN number, relying instead on computers
for the interstate routing and transmission of funds.1 In
other words, once the LINK card was swiped at the site of
the retail transaction, it set off a chain reaction of the events
described above that ended with a deposit in the retailer’s
bank account.
   Holyland, like other participating Illinois stores, switched
from paper food stamps to the LINK system in 1997.
Holyland’s annual food stamp redemptions in the three
years prior to this change were relatively constant: $137,723
in 1994; $201,457 in 1995; and $216,181 in 1996. The food
stamp redemptions jumped significantly, however, once
Illinois made the switch to the LINK system. In 1997,
Holyland redeemed a total of $1,028,015 in food stamp
benefits. Beginning in May of that year, the monthly
food stamp redemptions shot up from $22,285 to approxi-
mately $184,000 in October. The pattern of increased activity
continued unabated in 1998, during which time Holyland
accepted a total of $1,032,778.26 through the first half of
October. The LINK card transaction records from Holyland
reflect that, during 1997 and 1998, Holyland repeatedly
processed multiple, large food stamp transactions within
mere seconds of each other despite its lack of multiple cash
registers or optical scanners.
 The jump in redemptions at Holyland did not pass
unnoticed. The government suspected that Holyland was


1
  Transactive theoretically could have stopped a retailer payment
by calling National City before the file was transmitted to the
Federal Reserve.
6                                     Nos. 05-2209 & 05-2591

trading cash for benefits. As mentioned previously, trad-
ing food stamp benefits for cash is illegal, but the incen-
tive to cheat is high for both a store owner and a food stamp
recipient. In a typical trade, the food stamp recipient accepts
cash, albeit a discounted amount, in exchange for the ability
to spend the proceeds without restriction. For example, a
store owner might agree to give a recipient $50 cash for $100
in benefits. This gives the recipient cash to use on anything
(instead of staple foods), while the store owner gets reim-
bursed from the government for significantly more than his
actual outlay.
   Acting on its suspicions, the government began an
investigation, sending in multiple undercover agents to try
to exchange food stamp benefits for cash. The first under-
cover agent posed as a welfare recipient in March 1998,
but the cashier at Holyland refused to trade cash for bene-
fits. This reluctance was short-lived, as a Holyland cashier
began trading cash for benefits with a second undercover
agent, Mireille Swain, in April. Swain received $80 cash for
$125 in benefits on April 3 and $100 cash for $150 in benefits
on April 8, as well as conducting other trades later that
month. The investigation eventually culminated in the
government’s removal of Holyland’s POS device on October
10, 1998. Alhalabi claimed that the increase in food stamp
redemptions was the result of high meat sales from
Holyland’s meat counter and the closing of a nearby
supermarket.
  After the seizure of Holyland’s POS device, the gov-
ernment left the case dormant for nearly five years. On
October 8, 2003, the grand jury returned a six-count wire
fraud and food stamp fraud indictment relating to payments
to Alhalabi from October 8 to October 10, 1998, charging
violations of 18 U.S.C. § 1343 and 7 U.S.C. § 2024(b). Before
Nos. 05-2209 & 05-2591                                        7

and during trial, Alhalabi argued that the conduct charged
in the indictment, which referenced the bank payments he
received and not the swipes of the LINK cards, could not
constitute food stamp or wire fraud under the language of
each of the relevant statutes.2 The district court at first
reserved ruling on this issue.
  At trial, the government called a number of witnesses,
including Special Agent Swain, as well as a former em-
ployee who had traded cash for benefits, and various food
stamp recipients who had traded benefits for cash. The
government also introduced testimony from representatives
of the USDA, Transactive, and National City, who explained
how the ACH computer program worked from card swipe
to final payment. After hearing from such representatives,
the district court found that the indictment was sufficient.
The jury convicted Alhalabi on all six counts, and he was
sentenced to forty-one months in prison.


                              II.
  Alhalabi pursues challenges to his conviction in
scattershot fashion. First, Alhalabi renews his contention
that the indictment fails to charge any offenses. Alhalabi
argues that the bank payments referenced in the indict-
ment do not suffice to show food stamp fraud as defined by


2
  Alhalabi’s argument was rooted in the fact that the government
did not charge the actual swipes of the LINK card in the indict-
ment. These swipes, as noted before, occurred on October 7-9,
1998. Had the government charged the swipes, it likely would
have violated the five-year statute of limitations, at
least regarding the October 7 swipe, as the grand jury did
not return the indictment until October 8, 2003.
8                                    Nos. 05-2209 & 05-2591

the food stamp statute. He further contends that the wire
fraud counts in the indictment are insufficient. Building off
of this theory, Alhalabi asserts that the jury instructions
regarding the various counts, as well as the eventual verdict,
were fundamentally flawed because of these defects. Next,
Alhalabi argues that the district court erred by granting the
government’s motion to strike surplusage on the wire fraud
counts. Alhalabi also suggests that the district court con-
structively amended the indictment through a number of its
actions, including the admission of evidence of some LINK
transactions from outside the period of the indictment and
the motion to strike surplusage. Finally, he claims that the
district court erred in admitting (and denying his motion to
strike) certain evidence of fraudulent LINK transactions
outside the period charged in the indictment.


                             A.
                             1.
  As an initial point, Alhalabi opposes the indictment on the
grounds that it failed to properly charge either wire or food
stamp fraud. We review a district court’s denial of a motion
to dismiss an indictment de novo. See United States v. Wilson,
437 F.3d 616, 619 (7th Cir. 2006). While an indictment must
allege the elements of an offense to be valid, it is not
necessary to spell out each element if each is present in
context. See United States v. Westmoreland, 240 F.3d 618, 633
(7th Cir. 2003). “The test for determining the sufficiency of
the indictment is whether the indictment sets forth the
elements of the offense charged and sufficiently apprises the
defendant of the charges to enable him to prepare for trial.”
Id. (quoting United States v. Garcia-Geronimo, 663 F.2d 738,
743 (7th Cir. 1981)).
Nos. 05-2209 & 05-2591                                         9

   We first address Alhalabi’s belief that the indictment
failed to charge wire fraud. Alhalabi did not develop this
argument in his initial brief before this court, raising it in
a meaningful way only in his reply brief, so it is waived. See
Harper v. Vigilant Ins. Co., 433 F.3d 521, 528 (7th Cir. 2005)
(“The argument is more developed in [the] reply brief, but
this is too little, too late, for ‘arguments raised for the first
time in a reply brief are [also] waived.’ ”); see also United
States v. Williams, 436 F.3d 767, 769 (7th Cir. 2006); United
States v. Stevens, 380 F.3d 1021, 1024-25 (7th Cir. 2004). Even
if this argument were not waived, Alhalabi’s theory would
still fail. “To secure an indictment for mail or wire fraud, the
government was required to show probable cause to believe
that the defendant: (i) participated in a scheme to defraud;
(ii) acted with intent to defraud; and (iii) used the mail or
wires in furtherance of the fraudulent scheme.” United States
v. Vincent, 416 F.3d 593, 600 (7th Cir. 2005); 18 U.S.C. § 1343.
Here, the allegations in the indictment set forth all three
elements, explaining the fraudulent scheme and describing
wires that brought Alhalabi his final ill-gotten gains. The
district court correctly denied Alhalabi’s motion to dismiss
the indictment on the mail fraud counts.
  Moving to Alhalabi’s challenge to the food stamp fraud
counts, Alhalabi relies on a narrow reading of the food
stamp statute, which provides that “whoever knowingly
uses, transfers, acquires, alters, or possesses coupons,
authorization cards, or access devices in any manner
contrary to this chapter” is guilty of a felony. 7 U.S.C.
§ 2024(b). Although we have in the past used this section to
punish store owners who, like Alhalabi, traded cash for
paper coupons, see United States v. Barnes, 117 F.3d 328 (7th
Cir. 1997), Alhalabi claims a distinction between payments
into a bank account as a result of food stamp fraud (as
included in this indictment) and food stamp coupons (as
10                                   Nos. 05-2209 & 05-2591

defined by the statute). Alhalabi contends that the food
stamp statute does not punish what was charged in this
indictment. As in the trial court, Alhalabi argues that a
swipe is all that is needed for food stamp fraud under the
LINK system. Under this reading, the statute of limitations
would disqualify the charges arising from the October 7
swipe.
  Alhalabi’s argument, however, lands wide of the mark.
The food stamp statute punishes the transfer and acquisition
of food stamp benefits, casting a broad net to include as
coupons both “electronic benefit transfer card[s]” as well as
“cash or check issued in lieu of a coupon.” 7 U.S.C.
§ 2012(d). For each of three dates, the indictment states
that Alhalabi “did knowingly acquire, transfer, and
possess United States Department of Agriculture Elec-
tronic Transfer Card benefits, namely LINK benefits having
a value more than $100, . . . [and that] he knowingly and
unlawfully caused an electronic payment of [the rele-
vant amount for that date]” into his bank account. The
payments are simply the end manifestation of the food
stamp benefits—the same thing at a later stage. They are
part of one seamless transaction, and the indictment charges
that transaction. Alhalabi rails against considering these
payments as benefits, but he offers no compelling reason to
distinguish them. The LINK system simply combines the
various elements of the paper system— exchange of the
benefits, possession, and redemption—into one. We have no
difficulty in concluding that the indictment sufficed under
2024(b).3


3
  While we reject Alhalabi’s argument, the government
could have avoided any issues had it not flirted dangerously
                                                (continued...)
Nos. 05-2209 & 05-2591                                        11

                               2.
  Piggybacking off of this argument, Alhalabi challenges the
district court’s jury instructions relating to the food stamp
fraud counts.4 We review jury instructions de novo to
determine whether they provide fair and accurate summa-
ries of the law. See United States v. Stewart, 411 F.3d 825, 827
(7th Cir. 2005); United States v. Tingle, 183 F.3d 719, 729 (7th
Cir. 1999). “Looking at the charge as a whole, we must
determine whether the instruction misled the
jury concerning the issues or its duty in relation to those
issues.” See Tingle, 183 F.3d at 729.
  In relevant part, the district court instructed the jury
that to convict Alhalabi, it had to find: “First, that the
defendant knowingly acquired Link [sic] card benefits in a
manner contrary to law and, second, that the amount


3
  (...continued)
close to the limitations deadline. This led to an awkward indict-
ment that failed to charge the most conceptually accessible part
of the transaction—when Holyland employees swiped the LINK
cards and traded cash for the benefits. The cardholder got
immediate cash, while the store owner had to wait. But the swipe
set in motion a process that did not end until the money was in
the bank. The government could charge at any point from swipe
to deposit under the statute.
4
  Alhalabi mentions that the “wire fraud instructions were
similarly erroneous” in his initial brief without any further
argument. It is difficult to understand precisely what this
cryptic reference means, given the vast difference between the
elements of wire and food stamp fraud. Without necessary
elaboration, this argument is waived. Even if it were not
waived, the district court accurately instructed the members of
the jury on what they needed to find for wire and food stamp
fraud.
12                                       Nos. 05-2209 & 05-2591

acquired exceed $100. . . . Under the law, Link [sic] card
benefits may only be exchanged for eligible food and may
not be exchanged for cash.” As in his argument regard-
ing the indictment, Alhalabi faults the district court for
not distinguishing the bank payments from paper food
stamp coupons. The district court, however, was correct to
treat them as one transaction. The district offered an
accurate summary of the law and properly directed the jury
in its consideration of the issues.


                                3.
  Alhalabi also contends that the district court erred in its
denial of his motion for acquittal after the jury verdict on
both the wire and food stamp fraud counts.5 We review
such a denial de novo, asking “whether the evidence
presented, when viewed in the light most favorable to the
government, could support any rational trier of fact’s
finding of all the essential elements of the crime beyond a
reasonable doubt.” United States v. Brown, 328 F.3d 352,
355 (7th Cir. 2003). We will reverse only if the record is
devoid of evidence from which a jury could conclude
guilt beyond a reasonable doubt. See id.
  This challenge comprises the third in Alhalabi’s trilogy of
objections to the charged conduct. In this recitation, he
argues that, as the bank payment wires that were
charged did not constitute illegal offenses, the jury could not
have properly convicted him. Alhalabi again is mistaken;


5
  Alhalabi also raises a sufficiency of the evidence challenge
to the verdicts. As the later challenge proceeds along precisely the
same track as his challenge to the denial of the motion for
acquittal, we need not address it separately.
Nos. 05-2209 & 05-2591                                        13

the government put forward sufficient evidence on both the
wire and food stamp fraud counts to secure a conviction. A
Holyland employee testified that he traded cash for benefits
from the LINK card and food stamp recipients confirmed
that Holyland paid them for such benefits. The government
introduced testimony from the USDA, Transactive, and
National City to explain how the swipe of the LINK card
automatically results in the transfer of benefits to a retailer
file and eventually payment into a retailer’s bank account.
Confirming the testimony of the Transactive employee, the
government introduced evidence of both the relevant LINK
card swipes and the eventual payment into Alhalabi’s
account of the amounts of the food stamp benefits. The jury
had reasonable evidence from which it could conclude that
Alhalabi was guilty beyond a reasonable doubt on each
count.


                               B.
   Next, Alhalabi argues that the district court erred in
granting the government’s motion to strike the various
amounts referenced in the food stamp fraud counts. An
amendment or change to an indictment will be “allowed to
stand if it does not change an ‘essential’ or ‘material’
element of the charge so as to cause prejudice to the
defendant.” United States v. Cina, 699 F.2d 853, 857 (7th Cir.
1983). A material element of the crime is one whose specifi-
cation with precise accuracy is necessary to establish the
illegality of the behavior and the court’s jurisdiction. See id.;
see also United States v. Clark, 943 F.2d 775, 783 (7th Cir.
1991); United States v. Muhammad, 928 F.2d 1461, 1470 (7th
Cir. 1991).
  The exact amounts of the payments were not material
elements of the charges. The government charged Alhalabi
14                                  Nos. 05-2209 & 05-2591

with fraudulently obtaining food stamp benefits, which
resulted in the automatic payment into his bank account of
certain sums several days later. The exact sums listed in the
indictment were not necessary to these charges. What
mattered was that he illegally possessed food stamp benefits
(for which he received payment), not the inner workings of
the payment system. Alhalabi does not contend that these
wires reimbursed him for something other than the swipes
of the LINK cards several days earlier or were less than one
hundred dollars. His challenge on this ground, therefore,
fails.


                             C.
  Alhalabi further asserts that several of the district
court’s actions amounted to a constructive amendment of
the indictment. Combining several of his prior arguments,
Alhalabi finds fault in: (1) the presentation of evidence
about wires not charged in the indictment; (2) testimony
about uncharged food stamp fraud; (3) the introduction of
the payments into his bank account, which he contends
could not be considered food stamp benefits; and (4)
improper jury instructions. We review whether a district
court constructively amended the indictment de novo.
United States v. Trennell, 290 F.3d 881, 886 (7th Cir. 2002);
see also United States v. Pigee, 197 F.3d 879, 885 (7th Cir.
1999). “Constructive amendment of the indictment can
occur ‘when either the government (usually during its
presentation of evidence and/or its argument), the court
(usually through its instructions to the jury), or both,
broadens the possible bases for conviction beyond those
presented by the grand jury.’ ” United States v. Jones, 418
F.3d 726, 729 (7th Cir. 2005) (quoting United States v.
Cusimano, 148 F.3d 824, 829 (7th Cir. 1998)). Constructive
Nos. 05-2209 & 05-2591                                      15

amendments are forbidden as they violate the guarantees of
the Fifth Amendment. See United States v. Murphy, 406 F.3d
857, 860 (7th Cir. 2005).
  No constructive amendment occurred in this case. We
briefly address each of Alhalabi’s contentions, three of
which we have already rejected and all of which we reject in
this context. First, the government’s presentation of wires
not expressly mentioned before the grand jury did not affect
the scope of the indictment. At trial, the government offered
evidence about fraudulent food stamp transactions that
directly resulted in payment to Alhalabi’s bank account. The
government simply supplied more technical details that
easily fit with the allegations in the indictment. The intro-
duction of the complete ACH system did not contradict or
change in any substantive way what had been presented to
the grand jury, and thus, was not a constructive amend-
ment. See Trennell, 290 F.3d at 888.
  Second, Alhalabi argues that the entry of evidence of
conduct occurring prior to the crimes charged amended
the indictment by allowing the jury to convict for uncharged
acts, in particular the LINK swipes of October 7-9. The
admission of evidence intricately related to the charged
crimes (the remaining parts of the LINK system) does not
constructively amend the indictment. See, e.g., United States
v. Johnson, 248 F.3d 655, 665 (7th Cir. 2001); Cusimano, 148
F.3d at 829. Here, the government presented evidence
intricately related to the crimes charged to paint for the jury
the complete picture of the scheme and Alhalabi’s actions.
This did not alter the crimes from the ones described in the
indictment.
  Third, Alhalabi contends that the payments into his bank
account that were charged in the indictment did not consti-
tute any crime and, therefore, the indictment must have
16                                    Nos. 05-2209 & 05-2591

been de facto amended to support the verdict. As explained
before, each count properly charged one transaction, not
multiple transactions, in which Alhalabi possessed the
electronic coupon benefits and which resulted in the
payment of money into the bank account. This fully stated
the crimes of food stamp fraud and wire fraud.
  Fourth, Alhalabi asserted that, by omitting his narrow
reading of food stamp benefits, the district court crafted
improper jury instructions. However, the district court
properly viewed this as a seamless transaction and deliv-
ered instructions that properly summarized the law.
No error occurred.


                              D.
  Finally, we examine Alhalabi’s claim that the district court
erroneously admitted evidence of prior food stamp fraud
outside the charged time period. Alhalabi filed both a
motion in limine and a motion to strike such evidence, both
of which the district court denied. Before this court, Alhalabi
suggests that these rulings contravened Federal Rule of
Evidence 403, as the unfair prejudicial impact outweighed
the evidence’s probative value. We review the district
court’s denials for an abuse of discretion. See United States v.
Griffin, 194 F.3d 808, 822 (7th Cir. 1999) (denial of motion in
limine); United States v. Bucey, 876 F.2d 1297, 1314-15 (7th
Cir. 1989) (denial of motion to strike surplusage).
  The district court acted properly. In the present case, the
government introduced evidence of a long-running scheme
by Holyland Foods to abuse the LINK card system by
trading cash for benefits. The evidence explained, from the
perspective of a store employee, food stamp program
recipients, and undercover investigators, the ins and outs of
Nos. 05-2209 & 05-2591                                     17

this fraud. This evidence had extremely high probative
value. Looking at the other side of the Rule 403 ledger, there
is nothing about this evidence that bears the hallmarks of
unfair prejudice. See United States v. Connelly, 874 F.2d 412,
418 (7th Cir. 1989) (“Evidence is considered unfairly preju-
dicial, not merely because it damages the opposing party’s
case, but its admission makes it likely that the jury will be
induced to decide the case on an improper basis, commonly
an emotional one, rather than on the evidence presented on
the crime charged.”) (internal citations omitted). Alhalabi
failed, in both his briefs and at oral argument, to introduce
any compelling reason that would suggest the jury would
be confused or “incited” to decide this case on an improper
basis. We conclude, therefore, that the district court did not
abuse its discretion when denying Alhalabi’s various
motions opposing the admission of this evidence.


                             III.
  Alhalabi engaged in food stamp and wire fraud on the
dates alleged in the indictment, October 8-10, 1998. The
indictment crafted by the government, while not ideal,
was sufficient. The district court properly ruled on the
various challenges to the indictment and evidentiary issues,
and we, therefore, AFFIRM.
18                               Nos. 05-2209 & 05-2591

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—4-11-06